Order entered December 15, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01513-CV

                       IN RE BILLY SHANNON MCKINNEY, Relator

                Original Proceeding from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 24008-422

                                         ORDER
       Based on the Court’s order of this date, we DENY relator’s petition for writ of

mandamus. We DENY as moot relator’s request to proceed in forma pauperis although we have

allowed him to proceed in this case without the payment of a filing fee.     We DENY as

unnecessary relator’s motion for leave to file a petition for writ of mandamus. The rules of

appellate procedure do not require such a motion. We ORDER relator to bear the costs of this

original proceeding.


                                                   /s/   LANA MYERS
                                                         JUSTICE